UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q/A (Amendment No. 1) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2009 OR [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File No. 0-6404 GATEWAY ENERGY CORPORATION (Exact name of small business issuer as specified in its charter) Delaware 44-0651207 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 1415 Louisiana Street, Suite 4100 Houston, TX 77002 (Address of principal executive offices) (713) 336-0844 (Issuer's telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company X Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) Yes No X As of October 30, 2009, the Issuer had 19,397,125 shares of its common stock outstanding. GATEWAY ENERGY CORPORATION AND SUBSIDIARIES INDEX TO QUARTERLY REPORT ON FORM 10-Q Part I  Financial Information Item 1. Financial Statements 4 Consolidated Balance Sheets (Unaudited) as of September 30, 2009 and December 31, 2008 4 Consolidated Statements of Operations (Unaudited) for the three and nine month periods ended September 30, 2009 and September 30, 2008 5 Consolidated Statements of Cash Flows (Unaudited) for the three and nine month periods ended September 30, 2009 and September 30, 2008 6 Notes to Consolidated Financial Statements (Unaudited) 7 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations 19 Item 4T. Controls and Procedures 24 Part II - Other Information 25 Item 1. Legal Proceedings 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 25 Item 4. Submission of Matters to a Vote of Security Holders 25 Item 5. Other Information 25 Item 6. Exhibits 25 Signatures 26 Certification of Frederick Pevow Pursuant to Section 302 Certification of Jill Marlatt Pursuant to Section 302 Certification of Frederick Pevow Pursuant to Section 906 Certification of Jill Marlatt Pursuant to Section 906 2 EXPLANATORY NOTE This Amendment No. 1 to the Quarterly Report on Form 10-Q for the quarterly period ended September 30,2009 contains restated financial statements correcting an error in the financial statements contained in the Quarterly Report on Form 10-Q for the quarterly period ended September 30, 2009 as originally filed with the Securities and Exchange Commission (SEC) on November 12, 2009. Please see Note 11 to the Consolidated Financial Statements for a description of the accounting error which led to the restatement. As a result of this restatement, we are also amending disclosures which appear in Part I, Item 1 Notes to the Consolidated Financial Statements and Item 4(T). Controls and Procedures. This amended Form 10-Q also contains currently dated certifications pursuant to Section 302 and 906 of the Sarbanes-Oxley Act of 2002 as Exhibits 31.1, 31.2, 32.1 and 32.2. Also, in response to comments received from the Staff of the SEC, we are (i)providing additional analysis and clarification to the results of operations section included in Managements Discussion and Analysis of Results of Operations and to the notes to the Consolidated Financial Statements therein and (ii) reclassifying certain financial statement items, which have no impact on the financial statements. Except as described above, no other information in the original filing has been updated and this Amendment continues to speak as of the date of the original filing. Other events occurring after the information in the original filing or other disclosures necessary to reflect subsequent events have been or will be addressed in other reports filed with or furnished to the SEC subsequent to the date of the original filing. Accordingly, this Form 10-Q/A should be read in conjunction with such reports. 3 GATEWAY ENERGY CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS September 30, 2009 December 31, 2008 ASSETS (unaudited)(restated) (reclassified) Current Assets Cash and cash equivalents $ $ Restricted cash - Accounts receivable trade Notes receivable - Prepaid expenses and other assets Current assets of discontinued operations - Total current assets Property and Equipment, at cost Gas gathering, processing and transportation Net profits production interest Office furniture and other equipment Less accumulated depreciation, depletion and amortization ) ) Other Assets Deferred tax assets, net Intangible assets, net of accumulated amortization of $309,762 and $222,082 as of September 30, 2009 and December 31, 2008, respectively Other Non-current assets of discontinued operations - Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable $ $ Accrued expenses and other liabilities Insurance notes payable - Current maturities of long-term debt - Current maturities of capital lease Deferred gain on sale of discontinued operations - Total current liabilities Long-term capital lease, less current maturities - Non-current liabilities of discontinued operations - Total liabilities Commitments and contingencies - - Stockholders' Equity Preferred stock  $1.00 par value; 10,000 shares authorized; no shares issued and outstanding - - Common stock  $0.25 par value; 35,000,000 shares authorized; 19,397,125 and 19,207,249 shares issued and outstandingat September 30, 2009 and December 31, 2008, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders equity Total liabilities and stockholders equity $ $ The accompanying notes are an integral part of these financial statements. 4 GATEWAY ENERGY CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Operating revenues (restated) Sales of natural gas $ Transportation of natural gas and liquids Treating and other Operating costs and expenses Cost of natural gas purchased Operation and maintenance Depreciation, depletion and amortization Impairment expense - - General and administrative Operating loss ) Other income (expense) Interest income Interest expense ) Other income (expense), net ) ) ) Otherexpense ) Loss from operations before income taxes and discontinued operations ) Income tax benefit Loss from continuing operations ) Discontinued operations, net of taxes Income (l oss) from discontinued operations, net of taxes ) ) Gain on disposal of assets, net of taxes - - Income from discontinued operations Net income (loss) Net income (loss) attributable to noncontrolling interest - - - ) Net income (loss) attributable to controlling interest $ ) $ $ ) $ Basic and diluted income (loss) per share: Continuing operations $ ) $ - $ ) $ ) Discontinued operations - - - Net income (loss) $ ) $ - $ ) $ - Weighted average number of common shares outstanding: Basic Diluted The accompanying notes are an integral part of these financial statements. 5 GATEWAY ENERGY CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, Cash flows from operating activities (revised) Loss from continuing operations $ ) $ ) Adjustments to reconcile loss from continuing operations to net cash provided by (used in) operating activities: Depreciation, depletion and amortization Impairment of intangible assets - Deferred tax benefit ) ) Stock based compensation expense (forfeiture adjustment) Net income attributable to noncontrolling interest - Amortization of deferred loan costs Change in operating assets and liabilities: Accounts receivable trade ) Prepaid expenses and other assets Accounts payable ) ) Accrued expenses and other liabilities ) Net cash provided byoperating activities Cash flows from investing activities Capital expenditures ) ) Restricted cash for asset acquisition - ) Other - Net cash used in investing activities ) ) Cash flows from financing activities Payments on borrowings ) ) Proceeds from borrowings - Change in restricted cash ) - Deferred finance charges ) - Distribution to minority partner - ) Net cash used in financing activities ) ) Net decrease in cash and cash equivalents from continuing operations ) ) Discontinued operations: Net cash provided by discontinued operating activities Net cash used in discontinued investing activities ) ) Net increase in cash and cash equivalents from discontinued operations Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures of cash flow information: Income taxes paid $ $ Cash paid for interest $ $ Supplemental schedule of noncash investing and financing activities: Trade note payable for insurance premiums $ $ The accompanying notes are an integral part of these financial statements. 6 Nature of Business Gateway Energy Corporation (the Company, or Gateway), a Delaware corporation, was incorporated in 1960 and entered its current business in 1992. The Company's common stock is traded in the over-the-counter market on the bulletin board section under the symbol GNRG. Gateway conducts all of its business through its wholly owned subsidiary companies, Gateway Pipeline Company, Gateway Offshore Pipeline Company, Gateway Energy Marketing Company and Gateway Processing Company and CEU TX NPI, L.L.C. Gateway-Madisonville Pipeline, L.L.C, previously known as Gateway-ADAC Pipeline, L.L.C., is 67% owned by Gateway Pipeline Company and 33% owned by Gateway Processing Company. The Company acquired the minority interest (33%) from the prior owner (see Note 3) on July 3, 2008 and the Company now owns 100% of this venture. Access to the Companys annual reports on Form 10-K and Form 10-KSB, quarterly reports on Form 10-QSB and Form 10-Q, the Companys Code of Ethics, and current reports on Form 8-K are available at the Companys website www.gatewayenergy.com. In the following discussion, Mcf refers to thousand cubic feet of natural gas; Mmcf refers to million cubic feet of natural gas; Bbl refers to barrel of liquid hydrocarbons of approximately 42 U.S. gallons; Btu refers to British thermal unit, a common measure of the energy content of natural gas; MMBtu refers to one million British thermal units. Mcfe refers to thousand cubic feet equivalent. Liquid hydrocarbons are converted to Mcf equivalents using the ratio of 1.0 barrel of liquid hydrocarbons to 6.0 Mcf of natural gas. Summary of Significant Accounting Policies Revenue Recognition Revenues from the sales of natural gas are generated under purchase and sales contracts that are priced at the beginning of the month based upon established gas indices. The Company purchases and sells the gas using the same index to minimize commodity price risk. Revenues from the sales of natural gas are recognized at the redelivery point, which is the point at which title to the natural gas transfers to the purchaser. Transportation revenues are generated under contracts which have a stated fee per unit of production (Mcf, MMBtu, or Bbl) gathered or transported. Onshore transportation revenues are recognized at the redelivery point, which is the point at which another party takes physical custody of the natural gas or liquid hydrocarbons. Offshore transportation revenues are recognized at the Companys receipt point. Principles of Consolidation The Company consolidates the financial statements of its majority owned and wholly owned subsidiaries. The portion of Gateway-ADAC Pipeline L.L.C. (through June 30, 2008) not owned by the Company is recorded as noncontrolling interest. All significant intercompany transactions have been eliminated in consolidation. Effective December 22, 2008, the Company purchased 100% of the ownership interest in CEU TX NPI, L.L.C. The entity owns the net profits interest in the Madisonville field. The entity is a wholly-owned subsidiary of Gateway Energy Corporation and is consolidated as such. The accompanying consolidated financial statements have been prepared by the Company. In the opinion of management, such financial statements reflect all adjustments necessary for a fair presentation of the financial position and results of operations in accordance with U.S. generally accepted accounting principles. In connection with our preparation of the consolidated financial statements, we evaluated events that occurred subsequent to September30, 2009, for recognition or disclosure in our financial statements and notes to our financial statements. We performed our subsequent event review through the time at which the financial statements were issued on November 11, 2009. Property and Equipment Property and equipment is stated at cost, plus capitalized interest costs on major projects during their construction period. Additions and improvements that add to the productive capacity or extend the useful life of an asset are capitalized. Expenditures for maintenance and repairs are charged to expense as incurred. For the nine months ended September 30, 2009, property and equipment included $78,890 of equipment financed under a capital lease, net of $21,110 of accumulated amortization. Depreciation and amortization is provided using the straight-line method over estimated useful lives ranging from 6 to 30 years for pipeline systems, gas plant and processing equipment, and from 2 to 10 years for office furniture and other equipment. Upon disposition or retirement of pipeline components or gas plant components, any gain or loss is charged or credited to accumulated depreciation. When entire pipeline systems, gas plants or other property and equipment are retired or sold, any resulting gain or loss is credited to or charged against operations. 7 For the three and nine months ended September 30, 2009 and 2008, depreciation, depletion and amortization expense was $159,460 and $155,297 and $462,115 and $467,407, respectively. Property, plant and equipment and identifiable intangible assets are reviewed for impairment, in accordance with Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) Topic 360,  Property, Plant, and Equipment , whenever events or changes in circumstances indicate that the carrying amount may not be recoverable. If the sum of the expected discounted cash flows is less than the carrying value of the related asset or group of assets, a loss is recognized for the difference between the fair value and carrying value of the asset or group of assets. There have been no impairments of long-lived assets required during the nine months ended September 30, 2009. Future Asset Retirement Obligation The Company provides for future asset retirement obligations under the provisions of FASB ASC Topic 410, Asset Retirement and Environmental Obligations, related to the Shipwreck offshore production platform because, eventually, law or regulation will require its abandonment. The present value of the estimated future asset retirement obligation, as of the date of acquisition, was capitalized to gas gathering, processing and transportation equipment. The present value of the estimated future asset retirement obligation, as of the balance sheet date, is presented as a noncurrent liability. Until the platform is ultimately sold or retired, the Company will recognize (i) depreciation expense on the additional capitalized costs; (ii) accretion expense as the present value of the future asset retirement obligation increases with the passage of time, and; (iii) the impact, if any, of changes in estimates of the liability. The following table sets forth a reconciliation of the beginning and ending aggregate carrying amount of asset retirement obligations for the nine months ended September 30, 2009 and 2008: Nine Months Ended September 30, Beginning balance $ $ Accretion Sale of asset ) - Ending balance $ - $ Refer to Note 4 for discussion of sale, effective June 30, 2009, of the Shipwreck platform. Refer to Note 7 for discussion of change in estimate. Goodwill and Other Intangibles FASB ASC Topic 350,  Intangibles, Goodwill, and Other  addresses the methods used to capitalize, amortize and to assess the impairment of intangible assets. In evaluating the Companys intangibles, management considered all of the criteria set forth in FASB ASC Topic 350 for determining useful life. Management performs our annual impairment test for intangible assets in the fourth quarter of each fiscal year or when changes in circumstance indicate an impairment. No impairments were indicated as a result of impairment reviews for intangible assets in 2008. During the third quarter of 2009, intangible assets related to contracts with producers were impaired due to the abandonment of platforms by the producers. As such, the Company recognized $52,000 of impairment in the third quarter. 8 GATEWAY ENERGY CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - Continued September 30, 2009 (Unaudited) Cash Equivalents For purposes of the consolidated statements of cash flows, the Company considers all highly liquid debt instruments purchased with original maturities of three months or less to be cash equivalents. Concentrations of Credit Risk The Company maintains all cash in deposit accounts, which at times may exceed federally insured limits. The Company has not had any significant credit losses in the past and believes its accounts receivables are fully collectable. Accordingly, no allowance for doubtful accounts has been provided . Restricted Cash Restricted cash is related to the collateral for letters of credit with a bank. Casualty Loss Gateway owns pipelines, a related 140' x 70' operating platform, and an onshore terminal facility (the "Crystal Beach" facility) located in southeast Texas, east of Galveston. The Crystal Beach facility is connected to the Company's Shipwreck system, which provides separation of gas and liquid hydrocarbon services, dehydrates the gas for a fee, delivers pipeline quality gas to market and provides storage and truck loading services for the liquid hydrocarbons. The Crystal Beach facility was damaged by hurricane Ike in September 2008. The Company reviewed the damage at the facility as well as other assets the Company owns during the fourth quarter of 2008. Initially, an estimated casualty loss of $51,344, which was 25% of the net book value of the facility, was recorded as a receivable as the Company had property insurance on the facility with a value of $2 million. During the first quarter of 2009, the Company received insurance proceeds in the amount of $2 million less the deductible of $250,000. These proceeds were attributable to the damage at the Crystal Beach facility. The Company recorded a receivable at December 31, 2008 of $1.75 million for the receivable less the already recorded amount of $51,344. In June 2009, the Company completed the sale of the Crystal Beach facility and related Shipwreck system (see Note 4). Income Taxes The Company computes income taxes using the asset and liability method whereby deferred tax assets are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled. The effect on deferred tax assets and liabilities from a change in tax rates is recognized in income in the period that includes the enactment date. A valuation allowance is established against such assets where management is unable to conclude more likely than not that such asset will be realized. Earnings Per Share Basic earnings per share is computed by dividing net income or loss by the weighted average number of common shares outstanding during the period. Diluted earnings per share is computed by dividing net income or loss by the weighted average number of shares outstanding, after giving effect to potentially dilutive common share equivalents outstanding during the period. Potentially dilutive common share equivalents are not included in the computation of diluted earnings per share if they are anti-dilutive. Earnings per common share were computed as follows: 9 GATEWAY ENERGY CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - Continued September 30, 2009 (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Weighted average number of common shares outstanding Effect of dilutive securities - Weighted average dilutive common shares outstanding Net loss from continuing operations $ ) $ ) $ ) $ ) Net income from discontinued operations Net income attributable to noncontrolling interests - - - ) Net income (loss) attributable to controlling interests $ ) $ ) $ ) $ Basic and dilutedincome (loss) per common share: Continuing operations $ ) $ - $ ) $ ) Less: income attributable to noncontrolling interests - Discontinued operations - - - Net income (loss) $ ) $ - $ ) $ - Accounting Pronouncements and Recent Regulatory Developments The FASB issued ASC Topic 820,  Fair Value Measurements and Disclosures. This topic: Affirms that the objective of fair value when the market for an asset is not active is the price that would be received to sell the asset in an orderly transaction. Clarifies and includes additional factors for determining whether there has been a significant decrease in market activity for an asset when the market for that asset is not active. Eliminates the proposed presumption that all transactions are distressed (not orderly) unless proven otherwise. The topic instead requires an entity to base its conclusion about whether a transaction was not orderly on the weight of the evidence. Includes an example that provides additional explanation on estimating fair value when the market activity for an asset has declined significantly. Requires an entity to disclose a change in valuation technique (and the related inputs) resulting from the application of the topic and to quantify its effects, if practicable. Applies to all fair value measurements when appropriate. ASC Topic 820 must be applied prospectively and retrospective application is not permitted. ASC Topic 820 is effective for interim and annual periods ending after June 15, 2009, with early adoption permitted for periods ending after March 15, 2009. An entity early adopting ASC Topic 820 must also early adopt ASC Topic 320,  Investments, Debt, and Equity Securities. The Company adopted ASC Topic 820 as it applies to financial assets and liabilities as of January 1, 2008 and the adoption did not have a material impact on its consolidated financial statements. The FASB issued ASC Topic 825, Financial Instruments , and ASC Topic 270,  Interim Reporting. They require an entity to provide disclosures about fair value of financial instruments in interim financial information. This also amends ASC Topic 270 to require those disclosures in summarized financial information at interim reporting periods. Under this topic, a publicly traded company shall include disclosures about the fair value of its financial instruments whenever it issues summarized financial information for interim reporting periods. In addition, an entity shall disclose in the body or in the accompanying notes of its summarized financial information for interim reporting periods and in its financial statements for annual reporting periods the fair value of all financial instruments for which it is practicable to estimate that value, whether recognized or not recognized in the statement of financial position, as required by ASC Topic 825. 10 GATEWAY ENERGY CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - Continued September 30, 2009 (Unaudited) ASC Topic 825 and ASC Topic 270 are effective for interim periods ending after June 15, 2009, with early adoption permitted for periods ending after March 15, 2009. However, an entity may early adopt these interim fair value disclosure requirements only if it also elects to early adopt ASC Topic 820, ASC Topic 320 and ASC Topic 958. The Company adopted ASC Topic 820 as it applies to financial assets and liabilities as of January 1, 2008 and the adoption did not have a material impact on its consolidated financial statements. The FASB has issued ASC Topic 855,  Subsequent Events (ASC Topic 855). ASC Topic 855 establishes general standards of accounting for and disclosure of events that occur after the balance sheet date but before financial statements are issued or are available to be issued. Specifically, ASC Topic 855 provides: The period after the balance sheet date during which management of a reporting entity should evaluate events or transactions that may occur for potential recognition or disclosure in the financial statements; The circumstances under which an entity should recognize events or transactions occurring after the balance sheet date in its financial statements; and The disclosures that an entity should make about events or transactions that occurred after the balance sheet date. ASC Topic 855 is effective for interim or annual financial periods ending after June 15, 2009, and shall be applied prospectively. The Company has adopted and will follow the guidance in ASC Topic 855 for all prospective subsequent event transactions and disclosures. The FASB issued ASC Topic 105, the FASB Accounting Standards Codification and the Hierarchy of Generally Accepted Accounting Principles ( ASC Topic 105 ). ASC Topic 105 establishes the FASB Accounting Standards Codification (Codification) as the single source of authoritative U.S. generally accepted accounting principles (U.S. GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the SEC under authority of federal securities laws are also sources of authoritative U.S. GAAP for SEC registrants. ASC Topic 105 and the Codification are effective for financial statements issued for interim and annual periods ending after September 15, 2009. The Codification supersedes all existing non-SEC accounting and reporting standards. All other nongrandfathered non-SEC accounting literature not included in the Codification will become nonauthoritative. Following ASC Topic 105, the FASB will not issue new standards in the form of Statements, FASB Staff Positions, or Emerging Issues Task Force Abstracts. Instead, the FASB will issue Accounting Standards Updates, which will serve only to: ( a ) update the Codification; ( b ) provide background information about the guidance; and ( c ) provide the bases for conclusions on the change(s) in the Codification. The Company will utilize ASC Topic 105 as authoritative guidance over accounting transactions. The SEC has published a Final Rule, Modernization of Oil and Gas Reporting. The new disclosure requirements include provisions that permit the use of new technologies to determine proved reserves if those technologies have been demonstrated empirically to lead to reliable conclusions about reserves volumes. The new requirements also will allow companies to disclose their probable and possible reserves to investors. In addition, the new disclosure requirements require companies to: ( a ) report the independence and qualifications of its reserves preparer or auditor; ( b ) file reports when a third party is relied upon to prepare reserves estimates or conducts a reserves audit; and ( c ) report oil and gas reserves using an average price based upon the prior 12-month period rather than year-end prices. 11 GATEWAY ENERGY CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - Continued September 30, 2009 (Unaudited) The new disclosure requirements are effective for registration statements filed on or after January 1, 2010, and for annual reports on Forms 10-K and 20-F for fiscal years ending on or after December 31, 2009. A company may not apply the new rules to disclosures in quarterly reports prior to the first annual report in which the revised disclosures are required. The Company estimates that the adoption of this rule will have no effect on the financial statements. Use of Estimates The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Managements significant estimates include depreciation of long-lived assets, depletion of gas reserves, amortization of deferred loan costs, valuation of the Shipwreck asset retirement obligation, deferred tax valuation allowance, valuation of assumed liabilties, intangible lives, pipeline asset allocations, and valuation of stock based transactions. Actual results could differ from those estimates. Acquisitions Acquisition of Allen Drilling Acquisition Company On July 3, 2008, Gateway Processing Company, a subsidiary of Gateway Energy Corporation (the "Company") closed on a Member Interest Purchase Agreement with Allen Drilling Acquisition Company ("ADAC"), effective as of July 1, 2008, regarding the purchase of ADAC's one-third interest in Gateway-ADAC Pipeline, LLC ("Gateway-ADAC") for $539,167 and 100,000 shares of Company common stock. Gateway-ADAC owns the Company's Madisonville pipeline, connecting the Madisonville gas treatment plant to two major pipelines. Acquisition of Madisonville Field Net Profits Interest On December 22, 2008, the Company acquired a 9.1% net profits interest for $779,424 in certain identified leases and wells owned and operated by Redwood Energy Production, L.P. ("Redwood") in the Madisonville Field insofar as they cover the Rodessa/Sligo interval, together with all interests acquired by Redwood in any additional oil and gas leases or rights to acquire oil and gas leases within a specified area of mutual interest ("AMI") and any interests acquired by Redwood in sands, zones, formations, horizons or in and to the depths acquired by Redwood in leases above or below the Rodessa/Sligo interval. Redwood is a subsidiary of GeoPetro Resources Company. There are currently four wells drilled in the AMI by Redwood in the Rodessa zone at approximately 12,000 feet. The investment is recorded as a net profits production interest under plant and equipment on the balance sheet and depleted based on a net reserves depletion rate. Pro Forma Results of Operations The following unaudited pro forma consolidated results of operations for the three months and nine months ended September 30, 2008 are presented as if the above named acquisitions had been made on January 1, 2008. The operations of the above-named acquisitions have been included in the statement of operations since the acquisition effective dates disclosed above. The pro forma consolidated results of operations include adjustments to give effect to the change in depreciation rates as well as certain other adjustments. Three Months Ended September 30, 2008 GEC CEU TX NPI, LLC TOTAL Operating revenues $ 4 $ 92 $ 4 Net income (loss) ) ) Basic and diluted earnings per share $ - $ - $ - Nine Months Ended September 30, 2008 GEC ADAC CEU TX NPI, LLC T OTAL Operating revenues $ 12 $ - $ $ 13,045,907 Net income (loss) 308,554 Basic and diluted earnings per share $ - $ - $ $ 0.02 12 GATEWAY ENERGY CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - Continued September 30, 2009 (Unaudited) Discontinued Operations Sale of the Crystal Beach Terminal and Shipwreck and Pirates Beach Gathering Systems On June 30, 2009, the Company sold its Shipwreck gathering system consisting of an offshore platform and related pipelines, as well as a related onshore facility known as the Crystal Beach terminal (the Shipwreck/Crystal Beach Assets). In a separate transaction, the Company also sold its Pirates Beach gathering system (the Pirates Beach Assets). The Shipwreck/Crystal Beach Assets were sold to Impact Exploration & Production, LLC for consideration consisting of $200,000, payable in four quarterly installments, and the assumption of liabilities, including abandonment and retirement obligations with an effective date of June 30, 2009. We are reasonably certain that we will receive the first quarterly installment on the note. However, as we are uncertain as to the timing of the remaining collection of the note, we have calculated the gain on sale of assets according to ASC Topic 605 Revenue Recognition using the cost recovery method. As a result of the sale, the Company recognized a pre-tax gain of $213,781 and a pre-tax deferred gain of $150,000 which will be deferred and recognized as the remaining installments are received . The Pirates Beach Assets were sold to Emerald Gathering and Transportation, L.L.C. for consideration consisting of $300,000, of which $50,000 was paid at closing, with the balance payable in five monthly installments, and the assumption of liabilities, including abandonment and retirement obligations, with an effective date of June 1, 2009. We are reasonably certain as to the collection of the installments on the note and recognized the full amount of the gain up front. As a result of the sale, the Company recognized a pre-tax gain of $101,539. Accordingly, prior period financial statement amounts have been adjusted to give effect to these dispositions as discontinued operations. The following are the results of operations of the Crystal Beach Terminal and Shipwreck and Pirates Beach gathering systems for the periods presented: Three Months Ended September 30, Nine Months Ended September 30, Operating revenues (1) $ - $ $ Operating costs and expenses (2) Income (loss) from discontinued operations, net of taxes ) ) Gain on disposal of discontinued operations, net of taxes - - Basic and diluted income (loss) per share from discontinued operations $ - $ - $ ) $ Basic and diluted income per share from gain on disposal of discontinued operations - - - Total $ - $ - $ - $ Weighted average number of common shares outstanding: Basic Diluted 13 GATEWAY ENERGY CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - Continued September 30, 2009 (Unaudited) This revenue is based on billings to producers for transportation services. This cost is comprised of operations and maintenance expense, depreciation expense, and accretion expenses. Stock-Based Compensation Plans The Companys 2007 Equity Incentive Plan provides for stock-based compensation for officers, employees and non-employee directors. The Company accounts for stock based compensation under the provisions of FASB ASC Topic 718,  Compensation  Stock Compensation  (
